Citation Nr: 0609116	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  99-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange.  

2.  Entitlement to service connection for disability 
manifested by irregular heartbeat, including as due to 
exposure to Agent Orange.  

3.  Entitlement to service connection for disability 
manifested by low back pain, including as due to exposure to 
Agent Orange.  

4.  Entitlement to service connection for disability 
manifested by rectal pain, including as due to exposure to 
Agent Orange.  

5.  Entitlement to service connection for bone loss of the 
mouth, including as due to exposure to Agent Orange.  

6.  Entitlement to service connection for a bilateral knee 
disability, including as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2000 and August 2004.  

The issue of service connection for bone loss of the mouth, 
including as due to exposure to Agent Orange, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is peripheral neuropathy otherwise related 
to service or to exposure to herbicide agents during service.  

2.  There is no medical diagnosis of a current chronic 
disability manifested by irregular heartbeat.  

3.  Low back disability was not manifested during the 
veteran's active duty service or for several years after 
discharge from service, nor is low back disability otherwise 
related to service or to exposure to herbicide agents during 
service.

4.  Disability associated with rectal pain was not manifested 
during the veteran's active duty service or within one year 
of discharge from service, nor is any such disability 
otherwise related to service or to exposure to herbicide 
agents during service.   

5.  Bilateral knee disability was not manifested during the 
veteran's active duty service or for several years after 
discharge from service, nor is bilateral knee disability 
otherwise related to service or to exposure to herbicide 
agents during service.       


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Chronic disability manifested by irregular heartbeat was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Disability associated with rectal pain was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

5.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in November 1996 (prior to 
the enactment of the VCAA).  A rating decision was issued in 
May 1998.  The claims came before the Board in December 2000 
and the claims were remanded for further development, to 
include compliance with the VCAA.  The claims were remanded 
again in August 2004 for further development, to include 
compliance with the VCAA.  In August 2004, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the August 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection for peripheral 
neuropathy, irregular heartbeat, low back pain, rectal pain, 
bone loss of the mouth, and bilateral knee disabilities, to 
include as due to exposure to Agent Orange, but there has 
been no notice of the rating criteria used to rate the 
various disabilities or effective date criteria.  Despite any 
inadequate notice provided to the appellant in this regard, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant a letter in August 2004 in 
which it advised the veteran what information was needed to 
substantiate his claims, what information he was responsible 
for providing, and what information the VA would obtain for 
the veteran.  Since the Board concludes below that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease and arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116.   Regulations further provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  Acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent.  38 
C.F.R. § 3.307(a)(6)(ii).  For purposes of this section, the 
term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  

Factual Background

The veteran served on active duty from March 1967 to June 
1970.  He suffered an eye injury during service in a rifle or 
grenade launcher fragment explosion incident in Vietnam.  He 
is already service connected for right eye disability and for 
generalized anxiety disorder with post-traumatic stress 
disorder features.

The veteran's service medical records contain no findings 
attributed to any of the veteran's claimed conditions.  In 
April 1967, the veteran complained of leg and foot pain.  It 
was treated with arch pads and ace wraps.  However, there was 
no follow-up treatment and there is nothing in the service 
medical records to suggest that the pain constituted 
peripheral neuropathy.  Moreover, the service medical records 
include numerous records documenting treatment and 
hospitalization for the eye injury, but none of these records 
include any documentation of any complaints or clinical 
findings related to the claimed disabilities.  

The veteran indicated in his April 1999 notice of 
disagreement that Agent Orange is associated with tremendous 
pain in his head, temple, and jaw areas that travels to his 
chest and stomach areas causing pain, discomfort, and nausea.  
He stated that he has been suffering from "some type of 
cancer within my system."  The veteran later pointed out 
that service connection should be presumed for peripheral 
neuropathy and prostate cancer.  He also stated that his 
irregular heartbeat was diagnosed at the Massachusetts Eye 
and Ear Hospital in February 1970.  

Post service medical evidence includes March 1971 x-rays of 
the veteran's chest that reveal a normal heart and aorta.  
Likewise, a September 1974 x-ray revealed that his heart and 
lungs were within normal limits.  

A June 1996 medical record reveals that the veteran 
complained of chronic recurrent rectal pain.  The clinician 
noted an internal hemorrhoid and a normal prostate.  

The post service treatment reports show that the veteran 
first complained of pain in his lower leg in July 1997.  He 
was assessed with varicose veins.    

The veteran underwent a VA orthopedic examination in April 
2001.  He reported that he began having constant pain in the 
left side of his low back in 1978.  The pain makes it 
impossible to run and difficult to walk.  It also makes it 
difficult for him to bend, stoop, and lift.  He reported that 
he works as a post master for the U.S. Postal Service and 
that he misses up to 30 days per year as a result of his back 
and other complaints.  He reported that his left knee began 
to bother him five to six years ago.  The knee pops and 
swells and is he experiences pain in it when he walks.  
Sometimes the pain is so severe that he cannot walk on it at 
all.  He will just sit until the pain subsides (usually 20 to 
30 minutes).  He also complained of aches and pains in his 
left thumb and left ankle.  He seemed confused as to why all 
his pains are on the left side only.  

Upon physical examination, the veteran's back revealed 
tenderness over the left pelvic crest.  There was no 
tenderness over the lumbar spine.  Flexion and right and left 
lateral bending were full.  There was no evidence of any 
neurological problem or radiculitis.  Examination of the left 
knee revealed full range of motion.  There was some popping 
on flexion-extension and there was some instability to valgus 
stress with a mildly positive McMurray's test.  The patella 
was stable; and the ligaments appeared to be stable except 
for the mild instability of the medial ligaments.  The 
clinician diagnosed the veteran with chronic low back strain 
and internal derangement of the left knee.  He opined that 
due to the long duration after service before the onset of 
symptoms, "it is hard to see how they are related to his 
military service."  

A May 2001 neurologic examination revealed a mild to moderate 
axonal distal peripheral neuropathy with mild demyeliniation 
component.  

In December 2001, the veteran complained of increased post 
prandial gas, with pain in the lower left quadrant/inguinal 
region.  The pain first began when he got out of a car and it 
felt as if he pulled something.  He stated that he feels 
bloated and when he passes flatus, the pain resolves.  Upon 
rectal examination, there were no masses or fecal impaction.  
The prostate was smooth, and normal in size.  The veteran was 
diagnosed with a pelvic sling muscle strain. 

The veteran underwent a general medical VA examination in May 
2003.  The clinician noted that the veteran has been treated 
on an outpatient basis and that he has had a number of 
elevated blood pressure readings suggestive of early 
essential hypertension.  At the examination, the veteran 
reported that his heartbeat is "irregular" in that his 
heart sometimes skips a beat and that he can sense a 
transmitted heartbeat.  The clinician noted that these 
symptoms have never been mentioned at any clinical evaluation 
in the past.  The veteran denied any signs or symptoms of 
sustained tachycardia or tachyarrhythmia.  The clinician 
noted that a routine electrocardiogram in 2001 was completely 
within normal limits and showed evidence for sinus 
arrhythmia, a finding considered physiologic.  There were no 
other symptoms or other clinical evidence of heart disease.  
The veteran also complained of rectal discomfort that has 
gone on for several years.  The discomfort is usually 
relieved by having a bowel movement.  The veteran 
acknowledged that an outside proctologist has associated the 
pain to small internal hemorrhoids.  The clinician noted the 
veteran's 2001 digital rectal examination and finding that 
there was no evidence of prostatic disease.  Upon 
examination, the clinician found that the veteran's heart 
showed normal sinus rhythm without ectopic beats.  No S3 or 
S4 or significant murmur was detected.   

The veteran underwent a second VA examination in May 2003.  
Again the veteran reported that he developed the onset of 
left leg and left thumb numbness and pain approximately six 
years ago (approximately 1997).  The clinician noted that the 
veteran had an EMG of the left lower extremity performed in 
May 2001.  The study showed mild to moderate axonal distal 
peripheral neuropathy.    

Upon examination, the veteran's blood pressure was 160/100.  
His extremities revealed no clubbing, cyanosis, or edema.  On 
neurologic examination, he was awake, alert, and cooperative.  
His motor examination showed weakness in the left interossei, 
wrist extensors, triceps and left hand.  The remainder of the 
muscles were 5/5.  There was atrophy in the first dorsal 
interosseus muscle and the triceps muscle.  His deep tendon 
reflexes were absent at the ankles and 1+ elsewhere.  His 
sensory examination demonstrated a decreased pin sensation in 
the left T7-8 distribution.  

The clinician opined that "it is unlikely that this 
peripheral neuropathy is the result of exposure to Agent 
Orange."  In an addendum, the clinician explained that the 
basis for his opinion is the substantial length of time (more 
than 25 years) between exposure to Agent Orange and the 
development of symptoms.  He also noted that the veteran's 
extensive alcohol use may be contributing to the peripheral 
neuropathy.  

A February 2005 neurological examination showed results 
similar to those found during his May 2001 examination.  He 
was once again diagnosed with a mild to moderate axonal 
distal peripheral neuropathy with mild demyelination 
component.  

At a separate February 2005 outpatient visit, the veteran 
acknowledged that he had no known back injury.  He supposed 
that when he was injured by an in service explosion, the 
explosion may have thrown him backwards.  He admitted that he 
had no recollection of the injury.  



Analysis

Peripheral neuropathy    

The Board notes that, since the veteran was exposed to an 
herbicide agent (Agent Orange), acute and subacute peripheral 
neuropathy are presumed to have been incurred in service, if 
it is manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
[Emphasis added].  Furthermore, for purposes of this section, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.  [Emphasis added].  

However, the Board notes that there are no findings in the 
service medical records attributed to any acute or subacute 
peripheral neuropathy.  Likewise, there are no findings of 
acute or subacute peripheral neuropathy within one year after 
separation from service.  It appears that the veteran does 
suffer from peripheral neuropathy, but it was first 
manifested a number of years after service.  In fact, it 
appears that the veteran admitted at a May 2003 VA 
examination that he began experiencing peripheral neuropathy 
six years prior to the examination (which would mean an onset 
date of approximately 1997).  

The veteran could still be service connected for peripheral 
neuropathy if (absent the presumption) the veteran 
establishes a medical nexus between his peripheral neuropathy 
and service.  The April 2001 VA medical examiner opined that 
it was unlikely.  Likewise, the May 2003 VA clinician opined 
that based on the length of time between the end of the 
veteran's service and the onset of symptoms (more than 25 
years), "it is unlikely that this peripheral neuropathy is 
the result of exposure to Agent Orange."  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for peripheral neuropathy, to 
include as due to exposure to Agent Orange, must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Disability Manifested by Irregular heartbeat  
   
As noted above, the Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  There has been no positive association between 
exposure to herbicides and irregular heartbeat.  Therefore a 
presumption of service connection based on Agent Orange 
exposure is not warranted.  

The veteran has alleged that his irregular heartbeat was 
diagnosed at the Massachusetts Eye and Ear Hospital in 
February 1970.  The Board notes that no such diagnosis is 
found in the medical records.  Moreover, post service medical 
evidence includes March 1971 x-rays of the veteran's chest 
that reveal a normal heart and aorta; a September 1974 x-ray 
that shows his heart and lungs to be within normal limits; 
and a 2001 electrocardiogram that was completely within 
normal limits.  In addition, a May 2003 VA clinician noted 
that there were no other symptoms or other clinical evidence 
of heart disease (except for high blood pressure readings).  
Upon examination, the clinician found that the veteran's 
heart showed normal sinus rhythm without ectopic beats.  No 
S3 or S4 or significant murmur was detected.   

The Board notes that even if the veteran had been diagnosed 
with an irregular heartbeat while in service, the 
irregularity seems to have resolved.  Numerous post service 
medical records have shown no irregularity (with the 
exception of high blood pressure readings).  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The veteran has no current diagnosis of any disability 
associated with irregularities regarding his heartbeat.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for irregular heartbeat, to include as 
due to exposure to Agent Orange must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).
  
Low back Disability

There has been no positive association between exposure to 
herbicides and low back disability.  Therefore a presumption 
of service connection based on Agent Orange exposure is not 
warranted.  

The Board notes that there are no findings in the service 
medical records of back disability.  Likewise, there are no 
findings of back disability in the post service medical 
records until the veteran filed his claim in November 1996.  
At his April 2001 VA orthopedic examination, he reported that 
he began having problems with his low back in 1978.  
Examination of the post service medical records yields no 
findings of any such complaints, treatment, or diagnosis.  
The April 2001 clinician found the veteran to be tender over 
the left pelvic crest.  Flexion and right and left lateral 
bending were full.  There was no evidence of any neurological 
problem or radiculitis.  The clinician diagnosed the veteran 
with chronic low back strain and opined that due to the long 
duration after service before the onset of symptoms, "it is 
hard to see how they are related to his military service."  

There have been no contravening medical opinions that endorse 
the theory of a causal nexus between the veteran's service or 
Agent Orange exposure and his current low back strain.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a low back disorder, to 
include as due to exposure to Agent Orange must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Disability Manifested by Rectal pain   

The veteran has alleged that he has prostate cancer (which 
would be subject to the presumption of service connection).  
However, there is no medical evidence of a diagnosis of 
prostate cancer.  There is otherwise no positive association 
between exposure to herbicides and any other disability which 
might be manifested by rectal pain.  Therefore a presumption 
of service connection based on Agent Orange exposure is not 
warranted.  

The veteran complained of rectal pain in June 1996.  An 
examination revealed an internal hemorrhoid and a normal 
prostate.  In December 2001, he complained of increased post 
prandial gas, with pain in the lower left quadrant/inguinal 
region.  Upon rectal examination, there were no masses or 
fecal impaction.  The prostate was smooth, and normal in 
size.  There was no indication of prostate cancer.  

At the veteran's May 2003 VA examination, he once again 
complained of rectal discomfort that had gone on for several 
years.  The veteran himself acknowledged that an outside 
proctologist associated the pain to small internal 
hemorrhoids.  The clinician noted the veteran's 2001 digital 
rectal examination and finding that there was no evidence of 
prostatic disease.  

Again, there medical evidence fails to show a diagnosis of 
prostate cancer.  To the contrary, the medical evidence 
clearly attributes the veteran's rectal pain to internal 
hemorrhoids.  There is no positive association between 
exposure to Agent Orange and the development of hemorrhoids.  
Thus, service connection cannot be granted on a presumptive 
basis.  Furthermore, there are no findings of hemorrhoids in 
the service medical records or post service medical records 
for years after discharge from service.  Finally, there is no 
evidence that suggests that the hemorrhoids were caused by an 
incident occurring in service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for rectal pain, to include as 
due to exposure to Agent Orange must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).
  
Bilateral knee disability   

There has also been no positive association between exposure 
to herbicides and knee disability.  Therefore a presumption 
of service connection based on Agent Orange exposure is not 
warranted.  

The Board notes that there are no findings in the service 
medical records of any knee complaints or symptoms.  
Likewise, there are no findings of knee problems in the post 
service medical records until the veteran filed his claim in 
November 1996.  At his April 2001 VA orthopedic examination, 
he admitted that his left knee began to bother him five to 
six years prior to the examination (which would put the onset 
date at approximately 1995-1996).  Examination of the knee 
revealed full range of motion.  There was some popping on 
flexion-extension and there was some instability to valgus 
stress with a mildly positive McMurray's test.  The patella 
was stable; and the ligaments appeared to be stable except 
for the mild instability of the medial ligaments.  The 
clinician diagnosed the veteran with internal derangement of 
the left knee.  He opined that due to the long duration after 
service before the onset of symptoms, "it is hard to see how 
they are related to his military service."  

There have been no contravening medical opinions that endorse 
the theory of a causal nexus between the veteran's service or 
Agent Orange exposure and his bilateral knee disabilities.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a bilateral knee disorder, 
to include as due to exposure to Agent Orange must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

38 U.S.C.A. § 1154(b) Contention

The Board notes that the veteran's representative has 
presented argument to the effect that the veteran's claims 
should be granted in view of the provisions of 38 U.S.C.A. 
§ 1154(b).  This statutory provision dictates that in the 
case of any veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury of disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

The Board finds no merit to the representative's argument in 
this regard.  Assuming for the sake of argument that the 
veteran had combat service, a review of the veteran's 
statements does nor show that he is alleging that any combat-
related injury is the cause of any of the disabilities 
discussed on the merits in this decision.  Therefore, the 
Board finds that the provisions of 38 U.S.C.A. § 1154(b) are 
not for application in this case. 


ORDER

Entitlement to service connection is not warranted for 
peripheral neuropathy, for disability manifested by irregular 
heartbeat, for low back disability, for disability manifested 
by rectal pain, or for bilateral knee disability, on any 
basis (including as due to herbicide exposure).  To this 
extent, the appeal is denied.   


REMAND

The Board notes that when the Board previously remanded the 
claims in August 2004, it noted that there may be outstanding 
medical evidence regarding the veteran's claim for service 
connection for bone loss of the mouth, to include as due to 
exposure to Agent Orange.  Specifically, a May 2003 VA 
general examiner reported that the veteran had undergone a 
dental compensation and pension examination in 2001.  The 
Board noted that the report from this examination was not in 
the veteran's claims file.  Accordingly, the Board instructed 
the RO to obtain the report in order to fulfill the VA's duty 
to assist the veteran.  This is particularly so in view of 
the fact that it is a record in the custody of the federal 
government and thus is constructively part of the record on 
appeal.  38 U.S.C.A. § 5103A(b); See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Board notes that the RO requested medical records from 
the Boston VA Medical Center.  The VA Medical Center records 
include a February 2001 dental note that reads in toto "S. 
[patient] with complaint of insidious deterioration of teeth.  
P. Compensation Exam done and panoramic radiograph taken."  
Though this note references the dental examination, the 
claims file still does not contain the examination report.  
 
Moreover, in its previous remand, the Board found that it is 
pertinent to note that dental disabilities are treated 
differently than medical disabilities in the VA benefits 
system.  Generally, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses and periodontal 
disease will be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  See 38 C.F.R. § 3.381.  It does not appear that the 
veteran has been informed of the distinction between service 
connection for compensation, and for treatment purposes, with 
respect to dental claims, nor has his claim been considered 
under the provisions of 38 C.F.R. §§ 3.381, 17.161.  Such 
notice and consideration is required in fulfillment of VA's 
duty under the VCAA. See 38 U.S.C.A. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO sent the veteran VCAA notice in August 2001.  However, 
the VCAA notice failed to inform the veteran of the 
distinction between service connection for compensation and 
for treatment purposes, with respect to dental claims.  
Moreover, it does not appear that the claim has been 
considered under the provisions of 38 C.F.R. §§ 3.381, 
17.161.

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The Board recognizes that the new 
requirements of VCAA notice were not in effect at the time 
the RO issued its August 2004 VCAA notice.  As such, the new 
requirements do not constitute the basis of this remand.  
However, since this issue needs to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.



Accordingly, the case is REMANDED for the following action:

1.  With regard to the dental disability 
issue, the RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
Such notice must also include the relevant 
provisions regarding service connection 
for dental treatment under 38 C.F.R. 
§ 3.381.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

2. The RO should obtain a copy of the 2001 
VA compensation and pension dental 
examination report and associate it with 
the veteran's claims file.  If the report 
is no longer available, the record should 
be clearly documented to that effect. 

3. After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record, to include the provision 
of 38 C.F.R. § 3.381 with regard to the 
dental disability issue.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


